IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                             NOS. WR-92,954-01 & WR-92,954-02


                  EX PARTE CLARENCE BENARD GARNER, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                       CAUSE NOS. 2019-0400-A & 2019-0401-A
                          IN THE 217TH DISTRICT COURT
                            FROM ANGELINA COUNTY


       Per curiam.

                                             ORDER

       Applicant filed these applications for writs of habeas corpus in the county of conviction, and

the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under

Article 11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this

Court, among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP. P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. According to the judgments, Applicant

pleaded guilty under a plea agreement. The writ records contain no documents relating to his guilty
                                                                                                     2

pleas.

         The district clerk shall either forward to this Court the guilty plea paperwork in these cases

or certify in writing that these documents are not part of the record. The district clerk shall comply

with this order within thirty days from the date of this order.



Filed: August 3, 2021
Do not publish